Citation Nr: 0001871	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  96-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for shoulder and arm 
pain.

4.  Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1994, 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran's claims for service connection for headaches, 
vertigo, arm and shoulder pain and new and material evidence 
to reopen a claim for service connection for vision loss were 
denied in a Board decision dated in May 1998.  On appeal the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the case to the 
Board for further translation of Spanish language documents 
in the file.  Translation of the documents noted by the court 
has been accomplished and the claim is once more properly 
before the Board.  The Court also noted that the Board's 
determination that the veteran did not present new and 
material evidence relied squarely on the Colvin test which 
has since been invalidated by the Federal Circuit.  The Board 
was instructed to review the claim for further adjudication 
in accordance with Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Upon review the Board notes that the RO initially denied 
service connection for eye trouble in a rating decision dated 
November 21, 1956.  The notice provided the veteran stated 
that if he had substantial reason to believe that the 
decision was not in accordance with the law and facts in his 
case, he could appeal within one year.  The veteran indicated 
his disagreement with the rating decision in a notice 
received on November 7, 1957.  The veteran was provided with 
a VAF-9 on November 20, 1957.  On the reverse of this VAF-9 
it was indicated that applications for review on appeal 
should be filed within one year, but that if application for 
review on appeal is entered within the time limit specified, 
a reasonable time thereafter will be allowed for the 
perfection of the appeal.  He returned this form on November 
25, 1957.  He was notified in May 1958 that his appeal was 
not valid because it was received after one year had passed.  
The Board finds that the veteran's disagreement with the 
November 1956 rating decision served as notice that he was 
applying for review on appeal.  The VAF-9 which was sent to 
him was for the purpose of perfecting his appeal.  He 
therefore should have been permitted a reasonable time to 
submit it.  He submitted this form five days after it was 
sent to him.  The Board concludes that his appeal was 
improperly dismissed in May 1958.  Therefore, the issue is 
not whether new and material evidence has been presented for 
this claim, but rather one of original service connection.

Upon review of the file it appears that the RO did, in fact, 
review all the evidence of record, not just that presented 
after the November 1956 rating decision.  Therefore the 
veteran has not been prejudiced.  The Board will also, 
therefore, review all the evidence of record and consider the 
issue to be entitlement to service connection for decreased 
visual acuity.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  It has not been shown that the veteran has headaches 
which are attributable to his active military service.

3.  It has not been shown that the veteran has vertigo which 
is attributable to his active military service.

4.  It has not been shown that the veteran has arm and 
shoulder pain which is attributable to his active military 
service.

5.  The veteran's service medical records show complaints of 
blurred vision on entrance examination, with objective 
findings of normal vision.  Separation examination showed 
vision mildly defective, 20/30 bilaterally.

6.  VA examination in August 1995 showed an assessment of dry 
eyes secondary to rheumatoid arthritis, presbyopia, mild 
cataracts, and early age related macular degeneration.

7.  No competent medical evidence or opinion has attributed 
the veteran's current vision disorders to his remote military 
service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for headaches.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for vertigo.  
38 U.S.C.A. § 5107 (West 1991).

3.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for arm and 
shoulder pain.  38 U.S.C.A. § 5107 (West 1991).

4.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for loss of 
visual acuity.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he was injured by an explosion 
while serving in Korea.  He claims that this explosion caused 
him to lose visual acuity, develop chronic headaches and 
vertigo, and has also caused him chronic arm and shoulder 
pain.

As a preliminary note the Board will address the Spanish 
language documents which were the first subject of the 
Court's remand.  The first of these documents is a VAF 21-
4138 dated in April 1993.  Translation has revealed that it 
indicates that the veteran was seeking re-evaluation for his 
claim for service connection for headaches, bilateral vision 
problems, balance, and pain in the shoulders and arms.  The 
original of this document is followed immediately in the 
claims folder by a rating decision, dated in February 1994 
which denied service connection for headaches, loss of 
balance, shoulder and arm pain, and found that no new and 
material evidence had been submitted to reopen the claim for 
a vision problem.  The second document is the Spanish 
language version of the Standard Form 89, a medical history 
form used for military medical examinations.  On this form it 
was noted that the veteran had given a history of visual 
disturbances and troubles of the stomach, liver, or 
intestines.  The Board notes that the English language 
version of Standard Form 88, the accompanying Report of 
Medical Examination, is contained in the veteran's service 
medical records.  It notes a completely normal clinical 
evaluation with the exception of a finding of mild defective 
vision bilaterally.  Distant vision was assessed as 20/30, 
corrected to 20/20.

1.  Entitlement to service connection for headaches, vertigo, 
and arm and shoulder pain.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in 
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).

The veteran contends that in 1952 he was exposed to an 
explosion at an ammunition supply point.  He claims that he 
has headaches, vertigo, arm and shoulder pain, and loss of 
visual acuity as a result of injuries incurred during this 
explosion.

A review of the veteran's service medical records indicates 
that, on his entrance examination, conducted in October 1951, 
he reported frequent, severe, frontal headaches and 
occasional dizzy spells.  He also claimed that his distant 
vision was blurred.  His service medical records contain no 
records of complaints, treatment, or diagnosis for headaches, 
vertigo, or arm and shoulder pain during his active military 
service.  The report of his separation examination, conducted 
in October 1953, notes no abnormal findings regarding 
headaches, arm and shoulder pain, or vertigo.  A Spanish 
language version of the Standard Form 89, a medical history 
form used for military medical examinations shows that the 
veteran gave a history of visual disturbances and troubles of 
the stomach, liver, or intestines.  

The Board notes the statements of two fellow former 
servicemen, dated in 1976 and 1977.  These lay statements 
attest that the veteran was injured in an explosion during 
the Korean War of 60mm mortar propellant charges.

The veteran has claimed that he began receiving treatment 
soon after service for headaches, vertigo, and arm and 
shoulder pain.  He has submitted in excess of 100 pages of 
medical records dating from 1972 to 1994.  

None of the medical evidence of record connects his claimed 
headaches, vertigo, and arm and shoulder pain with his remote 
military service.  There is no medical evidence or opinion 
which indicates that any of his disorders are related to his 
military service.  

The treatment records contained in the claims folder deal 
mostly with digestive disorders, and treatment and evaluation 
for rheumatoid arthritis.  His arm and shoulder pain is 
attributed to the rheumatoid arthritis, however, there is no 
medical opinion which indicates that the rheumatoid arthritis 
is in any way connected to service.  

There are very few complaints regarding headaches or vertigo.  
There is no indication in the medical records that the 
veteran now has chronic headaches or vertigo.  The report of 
a VA general medical examination, conducted in August 1995, 
shows no complaints of headaches or vertigo.

The Board notes the veteran's testimony at his hearings, 
conducted in August 1994 and in October 1996.  In August 1994 
the veteran recalled that he reported having had headaches 
prior to entering service, but that they became worse after 
the claimed explosion.  In October 1996 he testified that he 
did not report having frequent headaches on his entrance 
physical examination, and that the headaches did not start 
until 13-30 days after the explosion.  

In August 1994 the veteran claimed that his arm and shoulder 
pain was due to carrying heavy equipment during his military 
service.  In October 1996, however, he claimed that his 
shoulder and arm pain was from the explosion, and that he 
received treatment for this condition while in service.

The evidence from the period subsequent to discharge fails to 
establish a connection between the veteran's remote military 
service and his current complaints of headaches, vertigo, and 
shoulder and arm pain.  The evidence shows that the veteran 
developed rheumatoid arthritis many years after his military 
service.  Although the veteran complained of frequent 
headaches and dizziness prior to military service, there is 
no indication that these symptoms recurred during service, or 
that a headache disorder was otherwise aggravated in service.  

Post service medical records rarely mention these conditions, 
and the most recent examination noted no complaints regarding 
these disorders.  Although lay statements attest to the 
veteran's injury in Korea, there is no medical evidence or 
opinion which attributes his current complaints to that 
incident.

Because there is no medical evidence of a link between the 
complaints of in service headaches, vertigo, or shoulder and 
arm pain, and any current disability, the claims are not well 
grounded and are denied.  The only evidence linking the 
veteran's claimed disorders to his period of service consists 
of his current statements.  Even accepting his statements as 
true, he cannot meet his initial burden under 38 U.S.C.A. § 
5107(a) by simply presenting his own opinion as to medical 
causation.  Lay persons are not competent to render an 
opinion as to medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran has the initial burden of establishing a well- 
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him an additional VA examination.  38 U.S.C.A. § 
5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  The Board finds VA has no outstanding duty to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  38 
U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground his claim.  The 
veteran has at no time indicated that a medical professional 
has rendered an opinion that he has hearing loss as a result 
of his military service.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.


2.  Entitlement to service connection for decreased visual 
acuity.

The veteran contends that his decreased visual acuity is due 
to his exposure to an explosion at an ammunition supply point 
during the Korean conflict.  He has claimed that after the 
explosion he was unconscious and was treated at a field 
hospital for about a month.  He stated that at first he could 
not see at all, but that gradually his vision returned.  He 
contends that his vision never fully recovered.  A November 
1956 rating decision denied the veteran's claim for service 
connection for a decrease in visual acuity.  The RO 
determined that the evidence only indicated the presence of a 
minor refractive error.  

38 C.F.R. § 4.9 (1997) states that mere congenital defects, 
such as refractive error of the eye, are not diseases or 
injuries in the meaning of the applicable legislation for 
disability compensation purposes.

As noted in the introduction, the Board has determined that 
the RO's characterization of this claim as one involving new 
and material evidence was incorrect.  The November 1956 
rating decision did not become final.  Evidence of record at 
the time of that decision included the veteran's service 
medical records.  Evidence submitted subsequent to the 
November 1956 RO decision consists of records of medical 
treatment dated between 1972 and 1994, the report of a VA 
visual examination conducted in August 1995, lay statements 
attesting to the veteran's injury in an explosion during the 
Korean War, and the veteran's testimony at his personal 
hearings.  The veteran has also submitted photocopies of a 
partially burned Spanish language version of the Standard 
Form 89, a medical history form used for military medical 
examinations shows that the veteran gave a history of visual 
disturbances.  

The report of his entrance examination, conducted in October 
1951, shows his vision to be 20/20 bilaterally, although he 
claimed that his distant vision was blurred.  His separation 
examination, conducted in October 1953, noted that his visual 
acuity was mildly defective.  His distant vision at that time 
was noted to be 20/30 bilaterally.  There were no other 
abnormal findings.  He complained of visual disturbances.

A document in the claims folder, dated in January 1979, notes 
that a search of the morning reports for the veteran's 
claimed unit, for the period August through October 1952 
failed to show any remarks pertaining to sick call or injury 
for the veteran.  This document noted that records showed 
that all available medical records pertaining to the veteran 
were sent to the RO in San Juan, Puerto Rico in 1956, and 
were not, therefore, damaged in any way in the 1973 fire at 
the National Personnel Records Center.

As noted in the discussion of the first issue, the claims 
folder contains two lay statements, dated in 1976 and 1977, 
which attest to the veteran's injury during an explosion.

At his personal hearing, conducted in August 1994, the 
veteran testified that he was burned on the face by the 
explosion at the ammunition supply point, and that he lost 
his vision for some time.  He stated that he was treated for 
approximately one month and had scarring of his face.  

The report of a VA visual examination, conducted in August 
1995, noted corrected visual acuity of 20/30+ in the right 
eye and 20/25+ in the left eye for distant vision.  There was 
no visual field deficit.  There was no diplopia.  The 
assessment was dry eyes, possibly secondary to rheumatoid 
arthritis, presbyopia, mild cataracts, and early age related 
macular degeneration.  

At his personal hearing, conducted in October 1996, the 
veteran contended that he had been scheduled for eye surgery 
by VA after Korea, but that the surgery was never performed.  
He complained of blurred vision in his left eye.

In view of the foregoing, the Board finds that there is 
sufficient evidence of a current disability and of a disease 
or injury during service and the first two elements of a 
well-grounded claim for service connection have been 
satisfied.

However, there is no medical evidence showing a nexus, or 
link, between a disease or injury incurred during service and 
the veteran's current decreased visual acuity.  There is no 
medical evidence showing any relationship between the 
explosion in service and the veteran's subsequent decrease in 
visual acuity.  The only evidence linking the veteran's 
decreased visual acuity to his period of service consists of 
his current statements.  Even accepting his statements as 
true, he cannot meet his initial burden, as noted above, lay 
persons are not competent to render an opinion as to medical 
causation.  

As noted above, the veteran has the initial burden of 
establishing a well- grounded claim for service connection 
for a disorder, and, until he does so, VA has no duty to 
assist him including by providing him an additional VA 
examination.  When a claimant refers to a specific source of 
evidence that could make his claim plausible, VA has a duty 
to inform him of the necessity to submit that evidence to 
complete his application for benefits.  The Board finds VA 
has no outstanding duty to inform the veteran of the 
necessity to submit certain evidence to complete his 
application for VA benefits.  There is no indication of any 
medical records that might well ground his claim.  The 
veteran has at no time indicated that a medical professional 
has rendered an opinion that he has hearing loss as a result 
of his military service.

As noted above, the presentation of a well-grounded claim is 
a threshold issue, and the Board has no jurisdiction to 
adjudicate this claim unless it is well grounded.  There is 
no duty to assist further in the development of this claim, 
because such additional development would be futile.  


ORDER

Entitlement to service connection for headaches, vertigo, and 
shoulder and arm pain is denied.
Entitlement to service connection for decreased visual acuity 
is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

